Exhibit 10 CABELA’S INCORPORATED THIRD AMENDMENT OF THE THIRD AMENDED AND RESTATED DEFERRED COMPENSATION PLAN THIS THIRD AMENDMENT OF THE THIRD AMENDED AND RESTATED DEFERRED COMPENSATION PLAN ("Amendment") is hereby adopted this 26th day of August, 2008, by Cabela’s Incorporated (the "Employer") in its capacity as Sponsoring Employer of the Cabela’s Incorporated Third Amended and Restated Deferred Compensation Plan (the "Plan"). WHEREAS, the Plan was amended effective as of December 31, 2004, to cease the deferral of compensation under the Plan after December 31, 2004, so as to preserve the grandfathered status of amounts deferred under the Plan that were earned and vested as of December 31, 2004, and to bring the Plan into compliance with Internal Revenue Code Section 409A ("Section 409A") for those amounts deferred that were not yet fully vested as of December 31, 2004; WHEREAS, the Employer desires to amend the Plan to provide for a set schedule as to the time and form of payment of amounts deferred under the Plan for Participants, except for Participants, who are currently in a payment status or who are entitled to a payment of deferred amounts during the 2008 year, and excluding
